Citation Nr: 1531517	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-35 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1964 to September 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Montgomery, Alabama, which denied a TDIU.  Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2014).  

The Veteran testified from Montgomery, Alabama, at a June 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDING OF FACT

The Veteran is unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The instant decision grants entitlement to a TDIU.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

In this case, for the relevant period on appeal, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  The Veteran's TDIU request was received in August 2007.  At that time, the Veteran had a combined schedular disability rating of 90 percent, to include the following service-connected disabilities: posttraumatic stress disorder (PTSD), rated as 70 percent disabling, right great toe amputation, rated as 30 percent disabling, diabetes mellitus with retinopathy and erectile dysfunction, rated as 20 percent disabling, and left foot ulcer and right and left lower extremity peripheral neuropathy, each rated as 10 percent disabling.  As the Veteran has a single disability rated 40 percent or more (PTSD), and as the combined schedular disability rating is greater than 70 percent, the eligibility requirements of 38 C.F.R. § 4.16(a) have been met for the period on appeal.  Further, the Board notes that during the pendency of this appeal the Veteran was also service connected for resection of the right third metatarsal, which was rated as 20 percent disabling.

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment.  In March 2008, the Veteran received a VA general medical examination.  The VA examiner noted that the Veteran was a traveling evangelist who had to retire in 2004 due to medical issues caused by the service-connected diabetes and associated problems.  The evidence reflects that the Veteran has worked as a traveling minister since service separation in 1968, and that the most earned by the Veteran in any one year was $24,000 in 2003.  The report from an April 2007 VA PTSD examination indicates that while the Veteran has always worked as a traveling minister, he has worked for a number of different churches and/or church organizations throughout the years. 

Concerning the diabetes mellitus alone, the VA examiner opined that the diabetes mellitus was well controlled and would not interfere with either physical or sedentary employment.  Further, as to the diabetic retinopathy, the VA examiner opined that the disability was stable and would not interfere with physical or sedentary employment.  As to the amputated right great toe and bilateral lower extremity peripheral neuropathy, the VA examiner opined that the disabilities would interfere with physical employment.  In particular, the great toe amputation would affect the Veteran's balance when undertaking physical activities.  Concerning sedentary employment, the VA examiner opined that the amputation would not interfere with sedentary occupations.  In addressing the peripheral neuropathy, the VA examiner opined that the Veteran "could tolerate more sedentary employment."

As to the service-connected diabetic ulcer of the left foot, the VA examiner opined that the disability would preclude any physical employment, and moderately interfere with more sedentary employment.  In a May 2015 private opinion, the Veteran's private physician, who has been treating the Veteran since March 2011, stated that the Veteran is unable to walk for any extended period of time due to the danger of recurrent ulceration of the left foot.  Such ulceration may lead to amputation of the toes, foot, or even the entire lower limb.  As such, the private examiner opined that the Veteran was completely unemployable, as any working and/or standing for extended periods of time will cause the diabetic left-foot ulcer to reoccur.  While the private examiner did not specifically opine that the disability prevented both physical and sedentary employment, a reasonable reading indicates that even the minimal amount of standing and walking required at a sedentary position could cause a recurrence of the diabetic left-foot ulcer and lead to additional amputations.  This is supported by a March 2008 lay statement from the Veteran's pastor in which the pastor advanced that the Veteran would have to stay seated for "several weeks" at a time.

The Veteran also received a PTSD examination in April 2008.  Symptoms reported by the Veteran included depression, anhedonia with difficulty getting up in the morning, difficulty concentrating, and anxiety.  Further, the Veteran reported having difficulty in crowds.  Upon examination, obsessive and/or ritualistic behavior was noted, including checking locks five to six times and hitting nearby flag posts with keys.  Panic attacks would occur at least once per week.  There was also an indication that the Veteran had visual hallucinations of dogs, cats, and SWAT team members.  Recent memory was mildly impaired.

At the conclusion of the examination, the VA examiner noted that the Veteran's mental symptoms had worsened since the right great toe was amputated.  Further, the Veteran stopped engaging in social and learning activities (such as bible study) due to increased social anxiety and difficulty with concentration, attention, and memory.  The VA examiner opined that the PTSD symptomatology would have a moderate effect on the efficiency and productivity of any job worked by the Veteran.  

Just prior to filing the TDIU claim, the Veteran also received a VA PTSD examination in April 2007.  The report reflects many of the same symptoms noted in the April 2008 VA examination; however, the Veteran's remote memory was found to be mildly impaired and recent and immediate memory were moderately impaired.  Irritability, depression, and social detachment were observed.  At the conclusion of the examination the VA examiner opined that the Veteran had deficiencies in thinking due to decreased concentration, and deficiencies in work due to the Veteran becoming tired and depressed and wanting to move on to a new employer.

The transcript from the June 2015 Board videoconference hearing reflects that the Veteran credibly testified to being unreliable at any currently obtainable job due to blood sugar drops causing weakness and fainting.  Additionally, the Veteran testified to being nervous in and "bad" around crowds due to the PTSD, which makes it difficult to work in public.  The Veteran also credibly testified to not having the proper training for sedentary employment.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unemployable.  As noted in the March 2008 VA general medicine examination, the Veteran's service-connected bilateral peripheral neuropathy, right great toe amputation, and left-foot diabetic ulcers effectively render him unable to work any jobs requiring physical labor.  As to sedentary employment, the VA examiner opined that the disabilities would have a moderate impact on sedentary employment, but that the Veteran could "tolerate" such employment; however, the May 2015 private opinion from the Veteran's private physician indicates that even the very minimal amount of walking and standing required at a sedentary job could put the Veteran in jeopardy of having the entire left lower limb amputated.  Further, when the Veteran's physical disability symptoms are considered with the PTSD symptoms, in particular the Veteran's difficulty in crowds, irritability, and difficulty with concentration and memory, it does not appear to the Board that the Veteran would be able to "tolerate" a sedentary job (or the training required for such a position) for any significant period of time.  

Given the Veteran's physical and mental limitations due to the service-connected disabilities, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude obtaining or maintaining gainful employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the relevant period on appeal.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, and 4.16.


ORDER

A TDIU is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


